AO 2458 (Rev. 02/08/2019) Judgment in a-Criminal Petty Case (Modified)                                                              Page I oft
                                                                                                                                                 If
                                    UNITED STATES DISTRJCT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     V,                                     (For Offenses Committed On or After November 1, 1987)


                         Ruben Silva-Molina                                 Case Number: 3:19-mj-22983




REGISTRATION NO. 86741298                                                                               JUL 2 9 2019
THE DEFENDANT:                                                                                    .......____,_ _......,
                                                                                                CL~f'11, US Di!il'fi'11C7 COURT
 IZi pleaded guilty to count(s) 1 of Complaint                                            SOUiH~rHI l,ISfAICT Cl" C:Alll'cl[lNJA
 •     was found guilty to count('-s~)        ---'--------------in::::::::::::::::::::::::::::~~Wr
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1
 •     The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             /r(    TIME SERVED                          • _________ days
 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, July 29, 2019
                                                                         Date of Imposition of Sentence

                    /! ,pf:(/
Received =~~_z;;,_u~:£"'1'-'-Jf_=_""-_ ___
              DUSM
                                                                         IIMJ1.ii!:C~OCK
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                    3: 19-mj-22983
